Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 1 of 25 PageID 574



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

CAYMAN SECURITIES CLEARING
AND TRADING LTD; THE HURRY
FAMILY REVOCABLE TRUST;
SCOTTSDALE CAPITAL ADVISORS
CORPORATION; and ALPINE SECURITIES
CORPORATION,

       Plaintiffs,

v.                                                           Case No. 8:18-cv-02869-VMC-CPT

CHRISTOPHER FRANKEL,

       Defendant.
                                                     /

          FRANKEL’S MOTION TO COMPEL INTERROGATORY ANSWERS

       The defendant, Christopher L. Frankel, through counsel and under Federal Rule of Civil

Procedure 37, requests an order compelling the plaintiffs to answer his interrogatories 1–7 and 9

and awarding his expenses, including attorney fees, incurred in making this motion.

                                  MEMORANDUM OF LAW

       The plaintiffs’ purported claims are based on conclusory, boilerplate allegations that

Frankel misappropriated unidentified confidential information. Throughout this lawsuit (and

before suing) the plaintiffs have never identified any facts supporting their conclusory allegations

of misappropriation, which were made upon information and belief. Frankel served simple and

straightforward interrogatories for the facts, if there are any, that support the plaintiffs’

conclusory allegations of misappropriation. The plaintiffs served meritless objections and

evasive answers, in which the plaintiffs have re-asserted their vague, uninformative accusations

and have speculated that Frankel somehow must have misappropriated their unidentified

confidential information.

                                                 1
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 2 of 25 PageID 575



       The plaintiffs’ evasive interrogatory answers disclosed no evidence to support their

alleged claims. The reason is obvious: the plaintiffs have no evidence and are on a fishing

expedition. This is apparent from the plaintiffs’ we-don’t-know objection to Frankel’s fourth

interrogatory, which requested disclosure of the facts, witnesses, and documents supporting the

boilerplate allegation that Frankel “used confidential information obtained from the Plaintiffs to

solicit capital, establish banking relations, recruit Plaintiffs’ clients, and compete with Plaintiffs’

businesses.” (Doc. # 35-1, at 4). The plaintiffs objected that the interrogatory “requests

information solely known to Defendant which Plaintiffs will only be able to ascertain through

their own discovery requests.” (Doc. # 35-1, at 5).1 In other words, the plaintiffs do not know of

any supporting facts but are hoping to discover documents or information to which they can

mold their alleged misappropriation claims. The plaintiffs should not be permitted to use

discovery to fish for facts that support their alleged claims.

       The plaintiffs’ alleged claims should each be dismissed with prejudice, as requested in

Frankel’s pending motion to dismiss, which is set for hearing on April 26, 2019. (Doc. ## 38,

43). If the plaintiffs are entitled to continue pursuing their alleged claims, then the Court should

require the plaintiffs to disclose the factual support for their conclusory allegations. The

procedures for discovery in misappropriation cases require that the misappropriation plaintiffs

first disclose the factual basis for their claims so that the scope of permissible discovery from

defendant may be ascertained. The Court should overrule the plaintiffs’ objections to Frankel’s

interrogatories and compel non-evasive, candid answers that either disclose the supporting facts

or state that there are no supporting facts. And the Court should award Frankel the costs and

attorney fees incurred in making this motion.

1
 The information known to Frankel is set forth in his declaration, which denied misappropriation
and explained that he has done nothing wrong. (Doc. # 16-1).
                                                  2
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 3 of 25 PageID 576



I.     DISCOVERY IN MISAPPROPRIATION CASES

        All five of the plaintiffs’ purported claims in this case are based on alleged

misappropriation of (unidentified) information that the plaintiffs allege is protected by non-

disclosure agreements and state and federal trade secret statutes. (See Doc. # 36). In resolving

discovery disputes in misappropriation cases, courts require plaintiffs to first disclose the factual

basis for their claims, including identifying (with specificity sufficient to frame the scope of

discovery) the information misappropriated and how it was misappropriated. See, e.g., Arthrex,

Inc. v. Parcus Med., LLC, No. 2:10-CV-151, 2010 WL 11622727, at *1–2 (M.D. Fla. Dec. 16,

2010) (following this procedure to balance competing interests of allowing discovery and

protecting against discovery abuses; noting concerns “that the trade secret plaintiff could be on a

‘fishing expedition’”; that “until the trade secret is identified, the parties and the court cannot

determine if the discovery requested is relevant”; and that “requiring a trade secret plaintiff to

specifically identify the trade secrets at issue will ensure that the trade secret plaintiff does not

mold its cause of action to the discovery it obtains.” (citing DeRubeis v. Witten Techs., Inc., 244

F.R.D. 676, 680–81 (N.D. Ga. 2007))).


II.    BACKGROUND

       A.      After decades of securities experience, Frankel accepts position as CEO of
               plaintiff Alpine Securities.

       Before plaintiff Alpine Securities hired Frankel as its CEO, Frankel worked in the

securities business for 25 years and in a management role in “clearing trades” for securities

transactions for 15 years. (Doc. # 16-1, ¶¶ 3, 4). Before Alpine hired Frankel, he was CEO of one

of Alpine’s chief competitors in the micro-cap securities business (id. ¶ 7); he co-authored a




                                                 3
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 4 of 25 PageID 577



comprehensive guidebook on clearing trades of micro-cap securities (id. ¶ 8; Ex. 1); and he knew

and had worked with most of Alpine’s largest clients (id. ¶ 15).

        Frankel entered non-disclosure agreements regarding unidentified “confidential

information” of the four plaintiffs. (Doc. # 37, Exs. A, B). The non-disclosure agreements did

not prohibit Frankel from competing with the plaintiffs or soliciting the plaintiffs’ clients, and

Frankel did not enter into any agreement that prohibited him from competing with the plaintiffs

or soliciting the plaintiffs’ clients. (Id. ¶¶ 13, 14).

        Three of the plaintiffs (Cayman Securities, Hurry Trust, and Scottsdale Capital) never

employed Frankel or engaged him as a consultant. (Id. ¶ 17). Frankel worked as CEO of Alpine

for nearly three years before Alpine effectively terminated his employment by proposing to

reduce his annual salary by 90%. (Id. ¶ 11). After Frankel stopped working as CEO, Alpine

engaged him as a non-exclusive consultant for approximately three months. (Id. ¶ 12).


        B.      Shortly after Frankel stops working for Alpine, the plaintiffs demand that he
                cease and desist from misappropriating unidentified confidential information
                but refuse to explain the basis for their demand.

        Shortly after Frankel finished working as a non-exclusive consultant for Alpine, the

plaintiffs’ counsel sent Frankel a letter demanding that he return their “Confidential Information”

and cease and desist from breaching his non-disclosure agreement by “further disclosure and/or

usage of Confidential Information.” (Doc. # 16-4). The letter did not identify a single

confidential document or a single instance of Frankel disclosing or using confidential

information. (See id.)

        Frankel timely responded by offering to return all of the plaintiffs’ documents in his

possession and explaining that he had not misused any confidential information (Doc. # 16-5).

Frankel asked why the plaintiffs apparently believed otherwise and offered to address any

                                                     4
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 5 of 25 PageID 578



perceived misuse. (Id.) The plaintiffs ignored Frankel’s response and did not tell him what

documents they considered to be confidential or what they believed he had done.


         C.     The plaintiffs sue Frankel for misappropriation but do not identify the
                information allegedly misappropriated or how it was misappropriated.

         The plaintiffs filed an initial complaint that alleged no facts, only conclusory allegations

that Frankel “received confidential information from each of the Plaintiffs, including inter alia,

their business practices, financial relationships and terms of those relationships, client lists,

pricing information, and private financial information of the Plaintiffs and their clients”; “used

confidential information obtained from Plaintiffs to solicit capital, establish banking relations,

recruit Plaintiffs’ clients, and compete with Plaintiffs’ business”; and used confidential

information “to make a bid for a broker-dealer in Chicago.” (Doc. # 1, ¶¶ 19, 20). The plaintiffs

made these conclusory allegations of misappropriation “[u]pon information and belief.” (Id.

¶ 20). The plaintiffs did not state any facts supporting their conclusory allegations, and it does

not appear that the plaintiffs investigated the veracity of their conclusory allegations before

suing.

         The plaintiffs’ pre-suit investigation, if they did one, was so shoddy that they apparently

did not figure out until after suing that they should not have sued on behalf of Cayman Securities

and The Hurry Trust,2 and that neither Cayman Securities nor The Hurry Trust own any

confidential information allegedly misappropriated. See Answer to Interrogatory 1 (“Plaintiffs


2
  As explained in Frankel’s opposition (Doc. # 35) to the plaintiffs’ motion to amend their
complaint (Doc. # 34), the plaintiffs’ counsel asked Frankel’s counsel to stipulate to an amended
complaint which dropped Cayman Securities and The Hurry Trust as plaintiffs. (Doc. # 35 at 6,
Ex. 5). Frankel’s counsel responded that he would first have to determine whether Frankel could
recover his fees and costs against Cayman Securities and The Hurry Trust for withdrawal of their
claims. (Id.) Rather than wait for Frankel’s counsel’s research and risk a fee award, the plaintiffs
moved to amend and to retain Cayman Securities and The Hurry Trust as plaintiffs. (Id.)
                                                  5
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 6 of 25 PageID 579



state that the owners of all the confidential information which they contend Defendant used

unlawfully are: Scottsdale Capital Advisors and Alpine Securities Corporation.”).


       D.      To avoid posting a FDUTPA bond, the plaintiffs file John Hurry’s
               conclusory declaration that does not identify the information allegedly
               misappropriated or how Frankel misappropriated the unidentified
               information.

       Frankel denied the original complaint’s conclusory allegations (Doc. # 15) and moved to

require the plaintiffs to post a FDUTPA bond as security for his claim for attorney fees and costs.

(Doc. # 16). Frankel filed his declaration in support of his bond motion, explaining that he had

done nothing wrong. (Doc. # 16-1).

       In his declaration, Frankel refuted the plaintiffs’ vague allegation that he had somehow

used the plaintiffs’ undisclosed, confidential information to try to buy a Chicago broker-dealer.

Frankel explained that a client, with whom Frankel had worked at Legent/COR, had contacted

Frankel about an opportunity to buy a broker-dealer in Chicago after Frankel’s employment with

Alpine Securities had ended (id. ¶ 16); that Frankel had not learned about the opportunity until

the client of Legent/COR brought the opportunity to Frankel’s attention (id.); and that Frankel

had not learned of the opportunity through any confidential information of the plaintiffs. (Id.)

The plaintiffs opposed Frankel’s bond motion, but presented no facts, evidence, or documents to

support their conclusory allegations. (Doc. # 24). Instead, the plaintiffs submitted the declaration

of John Joseph Hurry who identified no confidential information, stated no misappropriation

facts, and instead vaguely claimed that Frankel “was using Alpine’s and the other Hurry Parties’

confidential information and trade secrets for the benefit of his new business ventures.” (Doc #

24-1, ¶ 7). Frankel requested that the plaintiffs disclose the factual support for Hurry’s

declaration. See Interrogatory 7 (quoted below). But the plaintiffs served meritless objections and


                                                 6
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 7 of 25 PageID 580



an evasive answer that does not disclose any facts supporting Hurry’s declaration. See Response

to Interrogatory 7 (quoted below).


       E.      Frankel produces every document in his possession that he received from the
               plaintiffs, but the plaintiffs steadfastly refuse to identify the information
               allegedly misappropriated or how Frankel misappropriated the unidentified
               information.

       Frankel produced with his initial disclosures (Doc # 35-3) the documents which he had

offered to produce in response to the plaintiffs’ pre-suit demand. (Doc. 16-3). Because the

plaintiffs had never told Frankel what documents they considered to be confidential, Frankel

produced all of the plaintiffs’ documents in his possession, bates numbered FRANKEL_000001

to FRANKEL_002246. (Doc. # 35-3).

       At the earliest opportunity, on January 14, 2019, before the plaintiffs served their

discovery requests, Frankel served his interrogatories and request to produce, requesting the

facts, witnesses, and documents supporting the conclusory allegations in the plaintiffs’ pre-suit

demand, complaint, and Hurry’s declaration. Frankel served the same interrogatories on each

plaintiff. 3 As discussed in detail below, the plaintiffs joined in a singled response (Doc. #35-1),

in which they asserted meritless objections and gave evasive answers.

       On February 1, 2019, the plaintiffs served their initial disclosures (Doc # 35-2) in which

they again disclosed no facts, documents, or evidence to support their claims. The plaintiffs

admitted, however, that they had no knowledge of any damages or losses caused by Frankel. Doc

# 35-2, ¶ 3 (“Plaintiffs’ damages and losses arising from Defendant’s misconduct continues to be

discovered, and are unknown at this time.”). The plaintiffs did not produce with their initial

disclosures copies of any documents that support their alleged claims. (Doc. # 35-2 at 4, ¶ 2).

3
 Attached as Exhibit 1 is a copy of Frankel’s Interrogatories to Alpine Securities Corporation.
Frankel served the same interrogatories on the other three plaintiffs.
                                                 7
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 8 of 25 PageID 581



Instead, the plaintiffs conditioned production of such documents “upon the entry of an acceptable

agreement between the parties for designating documents as confidential.” (Id.) 4

       On February 4, 2019, Frankel’s counsel prepared and emailed a proposed discovery

confidentiality agreement to plaintiffs’ counsel because the plaintiffs had claimed in their initial

disclosures that they would require a confidentiality agreement regarding discovery. The

plaintiffs never prepared or sent any discovery confidentiality agreement to Frankel. And, the

plaintiffs refused to sign Frankel’s proposed discovery confidentiality agreement, instead

demanding more restrictive terms.

       In the meantime, regulatory and legal authorities asked Frankel to provide information

concerning the plaintiffs and their principals. Gun-shy from the plaintiffs’ abuse of process in

suing Frankel without basis under the non-disclosure agreement; concerned about potential abuse

by the plaintiffs in over-designating documents as confidential; bewildered by the plaintiffs’

demand for a discovery confidentiality agreement concerning documents in the highly regulated,

public securities industry in which secrets are not permitted; and unwilling to compromise his

ability to provide information to regulatory and legal authorities; Frankel refused to agree to the

restrictive confidentiality revisions demanded by the plaintiffs.

       The plaintiffs’ unwillingness or inability to produce (or even to describe) any documents

supporting their claims is telling. Either the plaintiffs have no documents supporting their alleged

claims, or perhaps they contend that every document supporting their claim is confidential, so

confidential that they cannot even describe or identify the document. See id. The plaintiffs’




4
 The plaintiffs have yet to designate any of the bates-numbered documents produced by Frankel
as confidential under either of the non-disclosure agreements upon which the plaintiffs have
sued. Nor have the plaintiffs stated any reasons why they cannot designate, by bates number, the
documents that contain information that the plaintiffs consider to be confidential.
                                                 8
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 9 of 25 PageID 582



abusive conduct, both before and during this lawsuit, has made Frankel understandably reluctant

to agree to the plaintiffs’ demand for a more restrictive discovery confidentiality agreement.


       F.      The plaintiffs amend their complaint to sue under another agreement (based
               on Frankel’s document production) but still do not identify the information
               allegedly misappropriated or how Frankel misappropriated the unidentified
               information.

       The plaintiffs have produced only two documents in this case: the Non-disclosure and

Confidentiality Agreement (Doc # 37 Ex. A) upon which they initially sued, and the Employee

Nondisclosure & Computer Use Agreement (Doc # 37 Ex. B), which they now allege

“superseded” the Non-disclosure and Confidentiality Agreement. (Doc # 37 at ¶ 19). The

plaintiffs’ pre-suit investigation of their claims, if they did one, was so shoddy that they did not

realize until Frankel produced his initial disclosure documents, which included the Employee

Nondisclosure & Computer Use Agreement, that the plaintiffs had sued under the wrong

agreement.(Doc. # 35 at 3–4).

       The plaintiffs filed an amended complaint to add a claim based on the Employee

Nondisclosure & Computer Use Agreement. (Doc. # 37). Frankel moved to dismiss the

plaintiffs’ amended complaint with prejudice based on the plaintiffs’ repeated failures to disclose

the factual basis for their claims. (Doc. # 38). The plaintiffs opposed Frankel’s motion to dismiss

their amended complaint, requested leave to amend further, if Frankel’s motion is granted (Doc.

39), and moved to compel further interrogatory answers and document production from Frankel.

(Doc. ## 40, 41). But the plaintiffs’ motions to compel do not identify the information allegedly

misappropriated or how Frankel misappropriated the unidentified information. (Id.)




                                                 9
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 10 of 25 PageID 583



 III.   PLAINTIFFS’ MERITLESS OBJECTIONS AND EVASIVE ANSWERS

        Frankel served simple and straightforward interrogatories that asked the plaintiffs to

 disclose the confidential information, the owners of the confidential information, the documents

 containing confidential information, and how Frankel is alleged to have misappropriated

 confidential information. See Frankel’s Interrogatories 1–4 (Doc. # 35-1, at 2–5). The plaintiffs

 objected and refused to disclose any of these basic facts underlying their purported claims for

 misappropriation. See Plaintiffs’ Answers to Interrogatories 1–4 (Doc. # 35-1 at 2–5).

        Frankel also asked the plaintiffs to disclose the facts, documents, and witnesses

 supporting their conclusory allegations of misappropriation and Hurry’s conclusory declaration.

 See Frankel’s Interrogatories 5–7, 9 (Doc. # 35-1 at 5–11). The plaintiffs objected and stated

 evasive answers in which the plaintiffs speculate that Frankel must be misappropriating their

 confidential information but do not identify any facts supporting their speculation. See Plaintiffs’

 Answers to Interrogatories 5–7, 9 (Doc. # 35-1 at 5–11).

        The Court should overrule the plaintiffs’ objections and compel non-evasive, candid

 answers that disclose the facts supporting their claims or state that there are no supporting facts.


        A.      The Court should overrule the plaintiffs’ general objections.

        The plaintiffs stated three “general objections” to Frankel’s interrogatories, each of which

 is boilerplate and does not identify anything specifically objectionable about the interrogatories:

                                     GENERAL OBJECTIONS

                1. Plaintiffs object to these interrogatories to the extent that they
                exceed or impose upon Plaintiffs duties beyond those required by
                the Federal Rules of Civil Procedure and/or other applicable law.

                2. Plaintiffs object to the interrogatories to the extent that they
                seek information (a) that is not in the possession, custody, or
                control of Plaintiffs; (b) that Plaintiffs cannot locate after a
                reasonably diligent search; or (c) that refers to persons, entities, or

                                                  10
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 11 of 25 PageID 584



                events not known to Plaintiffs. To the extent that Plaintiffs provide
                information in response to the interrogatories, Plaintiffs do so
                based upon a reasonably diligent search for responsive information
                within their possession, custody or control.

                3. Discovery is ongoing and Plaintiffs reserves [sic] the right at
                any time to revise, modify, supplement or clarify any of the
                responses herein set forth.

 (Doc. # 35-1, at 1–2).

        The Court should overrule the plaintiffs’ improper and meritless general objections and

 compel the plaintiffs to answer the specific interrogatories without withholding any information

 based on general objections. See, e.g., Hilton v. IC Sys., Inc., Case No: 6:16-cv-1366-Orl-40TBS,

 2017 WL 3118531, at *2 (M.D. Fla. July 21, 2017) (finding the defendant’s “General

 Objections” to the plaintiff’s discovery to be “inadequate and tantamount to not making any

 objection at all” (citing Liguria Foods, Inc. v. Griffith Labs., Inc., 320 F.R.D. 168, 186 (N.D.

 Iowa 2017))); Desoto Health & Rehab, L.L.C. v. Phila. Indem. Ins. Co., No. 2:09-cv-599-FtM-

 99SPC, 2010 WL 2330286, at *1 (M.D. Fla. June 10, 2010) (“[O]bjections that are simply made

 as general blanket objections will be overruled by the [c]ourt.”).


        B.      The Court should overrule plaintiffs’ confidentiality objection to Frankel’s
                first interrogatory and compel plaintiffs to answer.

        Interrogatory 1 asked the plaintiffs to identify the confidential information allegedly

 misappropriated and who owns the confidential information:

                State in detail all Confidential Information and the owners of all
                Confidential Information which you contend Chris Frankel has
                used unlawfully.

 (Doc. # 35-1, at 3).

        The plaintiffs refused to identify the confidential information and instead objected that

 the information is confidential:


                                                 11
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 12 of 25 PageID 585



                 Plaintiffs object to this Interrogatory on the grounds that it requests
                 confidential information and trade secrets and that there is not yet a
                 confidentially agreement in this case that would prevent
                 Defendant from using such requested information for his own, non-
                 litigation related benefit. In light of the foregoing objection,
                 Plaintiffs will not state in detail all Confidential Information
                 which they contend Chris Frankel has used unlawfully until a
                 confidentially agreement is entered into. Plaintiffs state that the
                 owners of all the confidential information which they contend
                 Defendant used unlawfully are: Scottsdale Capital Advisors
                 Corporation and Alpine Securities Corporation.

 (Doc. # 35-1, at 3).

         The Court should overrule the confidentiality objection and compel an answer to

 Interrogatory 1. The plaintiffs are apparently taking the position that their alleged confidential

 information is so secret that it cannot be described. Description by Frankel’s bates number, or by

 title, author, recipient, date, and subject matter would apparently somehow be too revealing. But

 this is precisely the information that the plaintiffs would be required to disclose if withholding

 documents from production based on a confidentiality or trade secret privilege. See, e.g., Roger

 Kennedy Const., Inc. v. Amerisure Ins. Co., Case 6:06-CV-1075, 2007 WL 1362746, at *1 (M.D.

 Fla. May 7, 2007) (considering trade secret objection and ordering party withholding the

 documents to produce a privilege log containing: “the name and job title or capacity of the

 author”; “the name and job title or capacity of each recipient”; “The date the document was

 prepared and, if different, the date(s) on which it was sent to or shared with persons other than its

 author(s)”; “the title and description of the document”; “the subject matter addressed in the

 document”; “the purpose(s) for which it was prepared or communicated”; and, “the specific basis

 for the claim that it is privileged”).

         Furthermore, the procedures for discovery in misappropriation cases require that the

 plaintiffs first disclose the information claimed to be confidential or trade secret, so that the



                                                   12
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 13 of 25 PageID 586



 scope of discovery from the defendant may be ascertained. See Arthrex, Inc., 2010 WL

 11622727, at *1–2.

         The plaintiffs’ objection to identifying their confidential information on the grounds that

 it is confidential should therefore be overruled. And the existence of a discovery confidentiality

 agreement should not be a prerequisite to the plaintiffs’ disclosing the title, author, recipient,

 date, and subject matter of their confidential information. See Roger Kennedy Const., Inc., 2007

 WL 1362746, at *1. Frankel has legitimate concerns about entering a restrictive discovery

 confidentiality agreement, particularly given the plaintiffs’ abuse of the non-disclosure

 agreements and the potential for a discovery confidentiality agreement to impair Frankel’s ability

 to comply with regulatory and legal authorities investigating the plaintiffs and their principals.


        C.      The Court should overrule plaintiffs’ confidentiality and burdensomeness
                objections to Frankel’s second interrogatory and compel plaintiffs to answer.

        Interrogatory 2 asked the plaintiffs to identify the confidential documents allegedly

 misappropriated:

                Identify each document containing Confidential Information which
                you contend Chris Frankel has used unlawfully.

 (Doc. # 35-1, at 3).5

        The plaintiffs refused to identify any documents and instead objected that the documents

 are confidential and that it would be unnecessarily burdensome and duplicative to answer:

                Plaintiffs object to this Interrogatory on the grounds that it requests
                confidential information and trade secrets and that there is not yet a
                confidentially agreement in this case that would prevent
                Defendant from using such requested information for his own,
                non-litigation related benefit. Plaintiffs object to this Interrogatory

 5
  Frankel’s interrogatories defined “Identify” as follows: “[W]ith respect to a document [identify]
 means to state the document’s author, date, addressees, subject, and a brief description of its
 contents.” E.g., Frankel’s Interrogatories to Alpine Securities Corporation, attached as Exhibit 1.
                                                  13
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 14 of 25 PageID 587



                on the grounds that it is unnecessarily burdensome and duplicative
                because Defendant has already requested that Plaintiffs produce
                such documents. In light of the foregoing objections, Plaintiffs will
                produce responsive documents once a confidentially agreement is
                entered into.

 (Doc. # 35-1, at 3).

        The Court should overrule the confidentiality and burdensomeness objections and compel

 an answer that identifies the documents that the confidential documents that are the subject of

 their misappropriation claims. For the same reasons as discussed above with respect to the

 plaintiffs’ confidentiality objection to Frankel’s first interrogatory, the Court should overrule the

 plaintiffs’ confidentiality objection to Frankel’s second interrogatory.

        The plaintiffs have stated no facts to support undue burden; and it is not unduly

 burdensome for the plaintiffs to identify the documents containing the confidential information

 that is the subject of their alleged claims. In fact, it is required under the procedures for discovery

 in misappropriation cases. See Arthrex, Inc., 2010 WL 11622727, at *1–2. Furthermore, the

 plaintiffs cannot claim duplication because they refused to produce documents in their initial

 disclosures and in response to Frankel’s document request. (Doc. # 35-2).

        The Court should compel the plaintiffs to identify the documents that contain the

 “confidential information” upon which their alleged misappropriation claims are based—either

 by identifying the bates number of the documents that Frankel produced, or by identifying the

 documents’ title, author, recipient, date, and subject matter. See Roger Kennedy Const., Inc.,

 2007 WL 1362746, at *1.




                                                   14
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 15 of 25 PageID 588



        D.      The Court should overrule plaintiffs’ unintelligibility objection to Frankel’s
                third interrogatory and compel a non-evasive, candid answer that either
                identifies instances of misappropriation or states that there are none.

        Interrogatory 3 asked the plaintiffs to state in detail how Frankel misappropriated

 confidential information:

                State in detail what you contend Chris Frankel has done that
                constitutes unlawful use of all Confidential Information which you
                contend that Chris Frankel has used unlawfully.

 (Doc. # 35-1, at 3).

        The plaintiffs objected that it was impossible to understand Interrogatory 3, then stated an

 evasive answer that does not identify a single instance of misappropriation:

                Plaintiffs object to this Interrogatory on the grounds that it is
                unintelligible and confusing in its word choice. To the extent that
                Plaintiffs understand the Interrogatory, they state that Frankel has
                used their confidential information, information which he agreed to
                keep “strictly confidential” and to “not disclose… to any third
                parties,” to further his own business interests. This information
                includes, without limitation, client account information, contact
                information, and transaction history, Plaintiffs’ financial
                relationships and the terms of those relationships. Using the
                foregoing information, Defendant attempted to solicit Plaintiffs’
                clients; sought financial backing from entities and individuals
                with whom Plaintiffs had relationships; attempted to purchase a
                broker-dealer based [sic].

 (Doc. # 35-1, at 3).

        The Court should overrule the unintelligibility objection. The plaintiffs do not explain

 how Interrogatory 3 is unintelligible, and the plain language used by Frankel is easy to

 understand: the interrogatory requires the plaintiffs to state in detail what Frankel has done to

 misappropriate their information.

        In addition to overruling the unintelligibility objection, the Court should compel a non-

 evasive, candid answer that either identifies instances of misappropriation or states that the

 plaintiffs cannot identify any instances of misappropriation. The plaintiffs’ evasive non-response

                                                 15
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 16 of 25 PageID 589



 asserts the same boilerplate and conclusory allegations as the plaintiffs’ complaint and Hurry’s

 declaration. (Compare Doc. # 35-1, at 3, with Doc. ## 1, 24-1, 37).

        The procedures for discovery in misappropriation cases require that the plaintiffs first

 disclose the alleged misappropriation so that the scope of discovery from the defendant may be

 ascertained. See, e.g., Arthrex, Inc., 2010 WL 11622727, at *1–2. Thus, the plaintiffs must state

 the facts supporting the conclusory allegations in their complaint. And if the plaintiffs do not

 know of any supporting facts, then the plaintiffs’ answer should be “none.”


        E.      The Court should overrule plaintiffs’ compoundness, confidentiality, and
                we-don’t-know objections to Frankel’s fourth interrogatory and compel a
                non-evasive, candid answer that either states supporting facts or states that
                there are none.

        Interrogatory 4 asked the plaintiffs to disclose the facts, witnesses, and documents

 supporting their allegation that Frankel used confidential information “to solicit capital, establish

 banking relations, recruit Plaintiffs’ clients, and compete with Plaintiffs’ businesses”:

                Regarding your allegation in paragraph 20 of your complaint,
                which states: “Upon information and belief, after leaving Alpine,
                if not earlier, Defendant [Chris Frankel] knowingly, willfully, and
                maliciously breached his obligations to Plaintiffs under the NDA
                and used confidential information obtained from Plaintiffs to
                solicit capital, establish banking relations, recruit Plaintiffs’
                clients, and compete with Plaintiffs’ businesses. Among other
                things, Plaintiffs are informed and believe Defendant used the
                foregoing confidential information obtained from Plaintiffs to
                make a bid for a broker-dealer in Chicago”, provide the following
                information:
                a. State all facts which support your allegation including the
                   Confidential Information used, the capital solicited, the
                   banking relations established, the clients recruited, the activity
                   competitive with the plaintiffs in which Chris Frankel engaged,
                   and the broker-dealer on which Chris Frankel bid;
                b. Identify all persons having knowledge of the facts which
                   support your allegation, and the facts known by each person;
                   and

                                                  16
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 17 of 25 PageID 590



                c. Identify all documents which support your allegation.

 (Doc. # 35-1, at 3–4).

        The plaintiffs objected that the Interrogatory 4 is compound, that it requests confidential

 information, and that that they do not know any supporting facts; then the plaintiffs stated an

 evasive answer that provides mere speculation, based on their self-serving opinion of Frankel’s

 “wherewithal,” without any supporting facts:

                Plaintiffs object to this Interrogatory because it is compound and
                should have been separated into multiple individual interrogatories.
                Plaintiffs object to this Interrogatory on the grounds that it requests
                confidential information and trade secrets and that there is not yet a
                confidentially agreement in this case that would prevent Defendant
                from using such requested information for his own, non-litigation
                related benefit. Plaintiffs object to this Interrogatory on the
                grounds that it requests information solely known to Defendant
                which Plaintiffs will only be able to ascertain through their own
                discovery requests. In light of the foregoing objections, Plaintiffs
                will not identify the confidential information used until a
                confidentiality agreement is entered into. Without waiving the
                foregoing objections, Plaintiffs state that John Hurry, Mike Cruz,
                Henry Diekmann, Joseph Walsh, and Jim Kelley have knowledge
                that Defendant was not a “producer” in that he did not have clients
                or capital to establish or purchase a broker-dealer.

                However, during his employment by Plaintiffs, Defendant obtained
                confidential information regarding their business practices,
                financial relationships and terms of those relationships, client lists,
                pricing information, and private financial information. Shortly
                after leaving Alpine, Defendant contacted Kelley and informed
                him that he had entered into an agreement to purchase a new
                broker dealer, with capabilities equal, if not superior, to those at
                Alpine. Although Defendant had no clients of his own, or the
                financial wherewithal to consummate such an endeavor, he
                informed Kelley that he, in fact, had sufficient clients and capital
                to outperform Alpine. Discovery is ongoing.

 (Doc. # 35-1, at 4–5).

        The Court should overrule the compoundness, confidentiality, and we-don’t-know

 objections and compel a non-evasive, candid answer that either states supporting facts or states


                                                  17
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 18 of 25 PageID 591



 that the plaintiffs do not have any supporting facts.

         Rule 33 allows interrogatories to include subparts. The plaintiffs’ compoundness

 objection is therefore meritless and should be overruled.

         The Court should also overrule the plaintiffs’ confidentiality objection, for the same

 reasons as discussed above with respect to the plaintiffs’ confidentiality objection to Frankel’s

 first interrogatory.

         Finally, the Court should overrule the plaintiffs we-don’t-know objection—that the

 interrogatory “requests information solely known to Defendant which Plaintiffs will only be able

 to ascertain through their own discovery requests.” (Doc. # 35-1, at 4). Of course, lack of

 evidence is not a valid objection.

         In their evasive answer, the plaintiffs speculated that Frankel might have done something

 wrong because he was not a “producer” and he did not appear to have sufficient capital to

 acquire a broker-dealer business and certainly not a broker-dealer that could out-perform Alpine

 Securities. But, of course, Frankel has the right to acquire a broker-dealer, to do business with

 clients and financial institutions which have done business with the plaintiffs, and to “out-

 perform” Alpine Securities through his own broker-dealer.

         Lack of evidence is not an objection; speculation is not a response. The plaintiffs should

 be required to answer interrogatory 4, and the answer should be: “The plaintiffs have no evidence

 to support their claims.”




                                                  18
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 19 of 25 PageID 592



        F.      The Court should overrule plaintiffs’ compoundness and confidentiality
                objections to Frankel’s fifth, sixth, seventh, and ninth interrogatories; and
                the Court should compel non-evasive, candid answers that either state
                supporting facts or state that there are none.

        Interrogatory 5 asked the plaintiffs to disclose the facts, witnesses, and documents

 supporting their allegation that Frankel “materially breached the NDA by disclosing confidential

 information to third parties”:

                Regarding your allegation in paragraph 30 of your complaint that
                “Defendant [Chris Frankel] materially breached the NDA by
                disclosing Confidential Information (as defined in the NDA) to
                third parties in breach of paragraph 2(a) of the NDA. In
                addition, Defendant [Chris Frankel] materially breached paragraph
                2(b) of the NDA by using Confidential Information for his own
                benefit and not for the benefit of Plaintiffs”, provide the following
                information:
                a. State all facts which support your allegation including the
                   Confidential Information disclosed and the third parties to
                   whom the Confidential Information was disclosed;
                b. Identify all persons having knowledge of the facts which
                   support your allegation, and the facts known by each person;
                   and
                c. Identify all documents which support your allegation.

 (Doc. # 35-1, at 5).

        The plaintiffs objected that Interrogatory 5 is compound and requests confidential

 information, then stated the same evasive answer as Interrogatory 4, repeating verbatim the same

 speculation, without any supporting facts:

                Plaintiffs object to this Interrogatory because it is compound and
                should have been separated into multiple individual interrogatories.
                Plaintiffs object to this Interrogatory on the grounds that it requests
                confidential information and trade secrets and that there is not yet a
                confidentially agreement in this case that would prevent Defendant
                from using such requested information for his own, non-litigation
                related benefit. In light of the foregoing objections, Plaintiffs will
                not identify the confidential information used until a
                confidentiality agreement is entered into. Without waiving the
                foregoing objections, Plaintiffs state that John Hurry, Mike Cruz,

                                                  19
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 20 of 25 PageID 593



                Henry Diekmann, Joseph Walsh, and Jim Kelley have knowledge
                that Defendant was not a “producer” in that he did not have clients
                or capital to establish or purchase a broker-dealer. However,
                during his employment by Plaintiffs, Defendant obtained
                confidential information regarding their business practices,
                financial relationships and terms of those relationships, client lists,
                pricing information, and private financial information. Shortly
                after leaving Alpine, Defendant contacted Kelley and informed
                him that he had entered into an agreement to purchase a new
                broker dealer, with capabilities equal, if not superior, to those at
                Alpine. Although Defendant had no clients of his own, or the
                financial wherewithal to consummate such an endeavor, he
                informed Kelley that he, in fact, had sufficient clients and capital
                to outperform Alpine. Discovery is ongoing.

 (Doc. # 35-1, at 5–6).

        The Court should overrule the compoundness and confidentiality objections (for the

 reasons discussed above regarding these same meritless objections to previous interrogatories)

 and compel a non-evasive, candid answer to Interrogatory 5 that either states supporting facts or

 states that there are none. The plaintiffs’ evasive answer does not identify any third parties to

 whom confidential information has been disclosed, nor does it identify any facts supporting the

 plaintiffs’ speculation that Frankel must somehow be misusing the plaintiffs’ unidentified

 confidential information. The plaintiffs should be required to disclose the facts, witnesses, and

 documents supporting their conclusory allegations of misappropriation or to state that there are no

 supporting facts.

        Interrogatory 6 asked the plaintiffs to disclose the facts, witnesses, and documents

 supporting their allegation that Frankel “misappropriated, disclosed, and used trade secrets for

 his own benefit”:

                Regarding your allegations in paragraphs 39 and 49 of your
                complaint that “ Defendant [Chris Frankel] misappropriated,
                disclosed, and used the Trade Secrets for his own benefit”, provide
                the following information:



                                                  20
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 21 of 25 PageID 594



                a. State all facts which support your allegation including the
                   Trade Secrets which Chris Frankel misappropriated and
                   disclosed, the third parties to whom he disclosed them, and
                   how Chris Frankel used the Trade Secrets for his own benefit;
                b. Identify all persons having knowledge of the facts which
                   support your allegation, and the facts known by each person;
                   and
                c. Identify all documents which support your allegation.

 (Doc. # 35-1, at 6).

        The plaintiffs’ objection and evasive answer to Interrogatory 6 is the same objection and

 evasive answer stated in response to Interrogatory 5 (quoted above). The plaintiffs repeated,

 verbatim, their compoundness and confidentiality objections; and the plaintiffs repeated,

 verbatim, the same speculation without any supporting facts. For the same reasons discussed

 above, the Court should overrule the compoundness and confidentiality objections and compel a

 non-evasive, candid answer that either states supporting facts or states that there are none.

        Interrogatory 7 asked the plaintiffs to disclose the facts, documents, and evidence

 supporting their allegation that Frankel “engaged in unfair methods of competition and deceptive

 and/or unfair business practices”:

                Regarding your allegation in paragraph 57 of your complaint that
                “Defendant [Chris Frankel] engaged in unfair methods of
                competition and deceptive and/or unfair business practices by
                using Plaintiffs’ confidential information and Trade Secrets to
                solicit Plaintiffs’ clients, establish relationships with their
                financial institutions and investors, and attempt to acquire a
                broker-dealer in Chicago”, provide the following information:
                a. State all facts which support your allegation including the
                   Confidential Information and Trade Secrets which Chris
                   Frankel unlawfully used, the clients whom Chris Frankel
                   solicited, the financial institutions and investors with whom
                   Chris Frankel established relationships, the broker-dealer
                   which Chris Frankel attempted to acquire, and how Chris
                   Frankel used the Confidential Information and Trade Secrets
                   unlawfully to do these things;
                b. Identify all persons having knowledge of the facts which support your

                                                  21
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 22 of 25 PageID 595



                    allegation, and the facts known by each person; and
                c. Identify all documents which support your allegation.

 (Doc. # 35-1, at 7–8).

         The plaintiffs’ objection and evasive answer to Interrogatory 7 is the same objection and

 evasive answer stated in response to Interrogatories 5 and 6 (quoted above). The plaintiffs

 repeated, verbatim, their compoundness and confidentiality objections; and the plaintiffs

 repeated, verbatim, the same speculation without any supporting facts. For the same reasons

 discussed above, the Court should overrule the compoundness and confidentiality objections and

 compel a non-evasive, candid answer that either states supporting facts or states that there are

 none.

         Interrogatory 9 asked the plaintiffs to disclose the facts, witnesses, and documents

 supporting Hurry’s Declaration that Frankel “was using Alpine’s and the other Hurry Parties’

 confidential information and trade secrets for the benefit of his new business ventures”:

                Regarding the statement in paragraph 7 of John Hurry’s declaration
                filed in this case, that “Alpine soon thereafter learned that, despite
                Frankel having signed a nondisclosure and confidentiality
                agreement (the “NDA”), he was using Alpine’s and the other
                Hurry Parties’ confidential information and trade secrets for the
                benefit of his new business ventures”, provide the following
                information:
                a. State in detail how Alpine learned that Frankel was using
                   Alpine’s and the other Hurry Parties’ confidential information
                   and trade secrets for the benefit of Chris Frankel’s new
                   business ventures, identify all of the facts that Alpine learned,
                   and identify the persons from which Alpine learned each fact;
                b. State all of the Confidential Information and trade secrets that
                   Frankel used, identify each of Frankel’s new business ventures
                   which benefited from Frankel’s use of the confidential
                   information and trade secrets, and state in detail how Frankel’s
                   new business ventures benefited.

 (Doc. # 35-1, at 9–10).


                                                 22
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 23 of 25 PageID 596



         The plaintiffs’ objection and evasive answer to Interrogatory 9 is the same objection and

 evasive answer stated in response to Interrogatories 5, 6, and 7 (quoted above). The plaintiffs

 repeated, verbatim, their compoundness and confidentiality objections; and the plaintiffs

 repeated, verbatim, the same speculation without any supporting facts. For the same reasons

 discussed above, the Court should overrule the compoundness and confidentiality objections and

 compel a non-evasive, candid answer that either states supporting facts or states that there are

 none.


         G.     The Court should award Frankel his costs and attorney fees.

         In responding to Frankel’s interrogatories, the plaintiffs’ have again failed to disclose the

 factual basis for their claims. Rather than identify the information allegedly misappropriated or

 how Frankel allegedly misappropriated the information, the plaintiff’s responses contain

 boilerplate objections and evasive answers that reassert their vague, uninformative allegations

 against Frankel. The plaintiffs will continue to dodge every opportunity to disclose the factual

 basis for their claims until the Court compels them to do so. The reason for this is clear: as the

 plaintiffs admitted in response to Frankel’s fourth interrogatory, the plaintiffs do not know of any

 supporting facts but are hoping to discover documents or information to which they can mold

 their misappropriation claims. Because the plaintiffs have repeatedly failed to disclose the factual

 basis for their claims—coupled with the plaintiffs’ we-don’t-know objection to Frankel’s fourth

 interrogatory—the plaintiffs should be required, under the Federal Rule of Civil Procedure

 37(a)(5)(B), to pay Frankel’s costs and attorney fees incurred in making this motion.




                                                  23
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 24 of 25 PageID 597



 IV.    CONCLUSION

        From the outset, the plaintiffs have repeatedly refused to disclose the facts, witnesses, and

 documents supporting their alleged claims. This injustice must stop. If the plaintiffs’

 misappropriation claims are not dismissed with prejudice, then the Court should compel the

 plaintiffs to answer Frankel’s interrogatories and either disclose the facts supporting their alleged

 claims or state that there are no facts supporting their alleged claims.

        Frankel requests that the Court consider this motion to compel during the hearing

 scheduled for May 7, 2019 at 11:00 AM (Doc. # 45) on the plaintiffs’ motions to compel (Docs.

 ## 40, 41). And, for the reasons set forth in Frankel’s response (Doc. # 44) to those motions,

 Frankel requests that the Court compel the plaintiffs’ to answer Frankel’s interrogatories and

 disclose the factual basis for their claims (including the information misappropriated and how it

 was misappropriated) before compelling any discovery from Frankel. Until the plaintiffs disclose

 the factual basis for their claims, the permissible scope of discovery cannot be ascertained and

 there is nothing to protect Frankel from a fishing expedition by the plaintiffs.

        Frankel also requests an award of the costs and attorney fees incurred in making this

 motion.


            CERTIFICATION OF COMPLIANCE WITH LOCAL RULE 3.01(g)

        On March 7, 2019, counsel for Frankel, David Banker and Harold Holder, conferred with

 counsel for the plaintiffs, Jordan Susman, in compliance with Local Rule 3.01(g), and were

 unable to agree regarding the relief requested herein.




                                                   24
Case 8:18-cv-02869-VMC-CPT Document 46 Filed 04/16/19 Page 25 of 25 PageID 598



 Dated: April 16, 2019                  By:   David C. Banker
                                              David C. Banker (Fla. Bar No. 352977)
                                              Harold D. Holder (Fla. Bar No. 118733)
                                              BUSH ROSS, PA
                                              1801 N. Highland Avenue
                                              Tampa, Florida 33602
                                              Phone: 813-224-9255
                                              Fax: 813-223-9620
                                              Primary: dbanker@bushross.com;
                                              hholder@bushross.com
                                              Secondary: aflowers@bushross.com
                                              Attorneys for Defendant

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 16, 2019, all counsel of record who consented to
 electronic service are being served with a copy of this document via the Court’s CM/ECF
 system. I further certify that I mailed the foregoing document and the notice of electronic filing
 by first-class mail to any non-CM/EFC participants:

        Shane B. Vogt, Esquire
        Kenneth G. Turkel, Esquire
        BAJO | CUVA | COHEN | TURKEL
        100 North Tampa Street, Suite 1900
        Tampa, FL 33602
        kturkel@bajocuva.com
        svogt@bajocuva.com

        Charles J. Harder, Esquire
        Jordan Susman, Esquire
        HARDER LLP
        132 South Rodeo Drive, Suite 301
        Beverly Hills, CA 90212-2406
        charder@harderllp.com
        jsusman@harderllp.com
        Attorneys for Plaintiffs
                                      By: /s/ David C. Banker




                                                25
